We have no jurisdiction to inquire whether there was any evidence tending to support to verdict, but must limit our review to the alleged errors of law which, if found to be well assigned, may possibly have misled the jury.
The complaint may be construed as seeking either a recovery of damages for the breach of a contract to issue a policy of insurance, or to enforce its delivery and to recover thereon as if actually delivered. Two questions of law are presented by the defendant's exceptions; one respecting the omission to serve proofs of loss, and the other, the exclusion of evidence.
The following facts were established by the verdict: On the 30th of December, 1893, George C. Hicks, the plaintiff's assignor, was the owner of a malt house in the village of Seneca Falls, upon which was other insurance. He applied *Page 297 
on the evening of that day to Melmoth Hobart, who was the local agent of several insurance companies, including the defendant. He was authorized by the defendant to make agreements for policies of insurance and to issue policies therefor of the form of the standard policy of the state of New York. He was furnished by the defendant with blanks for the purpose, which he was authorized to fill, and, by countersigning and delivering, to make completed obligations of the defendant. Hobart agreed to issue to Hicks two policies of insurance upon the malt house, each for $2,500, one by the defendant and the other by a Westchester company, each for one year from noon of that day, for the premium of $31.25 for each policy. Hicks offered to pay the premiums then, but Hobart said that he need not do so until he should deliver him the policies, which he would not do that evening, as he wished to see a policy issued upon the malt house by the agent of the other companies, in order to make his description of the property identical with that in the other policies, but would attend to the matter the next day. He then said to Hicks, "You are insured from noon on the 30th day of December, 1893, to noon on the 30th day of December, 1894." The next day was Sunday, and Monday following was a holiday, and Hobart did not make out the policies. Early in the morning of Tuesday, January 2, 1894, the malt house was destroyed by fire. The loss was great enough to equal the amount of all the other insurance and that here in question. The day after the fire Hicks tendered to Hobart the premiums and demanded the policies. Hobart refused to take the tender, and also refused to issue the policies. Hicks also demanded blank proofs of loss. Hobart refused to give him any, saying that he would not say whether he would receive the money for the premium or refuse it; that he had no blank proofs of loss; that he could do nothing about the matter; that he had written to his companies, and that, upon getting notice from them, he would let Hicks know; that he could give no definite answer in reference to the policies until he heard from his companies. Hicks then said, "We may *Page 298 
take it as conclusive that you will not receive the money," and Hobart made no reply. No further communication took place. No proofs of loss were served. This action was brought seven months after the fire. The oral contract was complete in all its details, and Hicks was entitled to the policy. (Ellis v.Albany City Fire Ins. Co., 50 N.Y. 402; Angell v. HartfordFire Ins. Co., 59 N.Y. 171; Van Loan v. Farmers' M. Fire Ins.Assn., 90 N.Y. 281; Ruggles v. Am. Cent. Ins. Co., 114 N.Y. 415. )
The standard policy of the state of New York, which was the form of policy the defendant agreed to issue, requires the insured to furnish the insurer proofs of loss within sixty days of the fire. The court charged the jury: "I charge you, as a matter of law, if you find from the evidence that a contract was made to issue a policy, and when Mr. Hicks called upon the agent and tendered him $62.50 and demanded his insurance policy, the agent refused to give it to him or to pay the loss, upon the ground that the company was not liable, because it had not agreed to issue a policy, then that was a waiver of proofs of loss on the part of the insurance company." To this the counsel for the defendant excepted, whereupon the court said, "That if the agent claimed that the contract was not made, it was not necessary for the plaintiff or Mr. Hicks to furnish any proofs of loss." To this the defendant excepted, and asked the court to charge the jury that Hobart, as the local agent of the defendant, had no power to waive the condition of the contract of insurance requiring proofs of loss. The court refused and defendant's counsel excepted. The standard policy provides that no agent of the company shall have power to waive any provision or condition of the policy, except such as by the terms of the policy may be the subject of agreement indorsed upon or added to it, and in every such case the waiver must be in writing, indorsed upon or annexed to the policy.
Treating the case as if under the policy, Hobart had no power to waive the proofs of loss. (Van Allen v. Farmers' J.S. Ins.Co., 64 N.Y. 469; Quinlan v. Prov. Wash. Ins. Co., *Page 299 133 N.Y. 356; Bush v. Westchester Fire Ins. Co., 63 N.Y. 531. ) It does not follow, however, that this is a reversible error. If the action were solely to enforce the delivery of the policy and to recover thereon as if actually delivered, then service of proofs of loss would be necessary, since in such case the rights of the insured would depend upon his performance of the conditions expressed in the policy as precedent to his right of recovery. (De Grove v. Metrop. Ins. Co., 61 N.Y. 594.) The same would be true if the action were to recover upon an agreement for temporary insurance intermediate the application for it, and the decision of the insurance company, whether it will issue a policy, as in the cases of "binding slips." (Lipman v. Niagara Fire Ins. Co., 121 N.Y. 454; Karelsen v.Sun Fire Office, 122 N.Y. 545.) In the two cases last cited the insurance company did not repudiate the binding slip, but claimed to have canceled the contract according to its terms. Recovery was sought in each case under the contract, and not because the agreement to make it was repudiated. In the case of a binding slip the insured has his written contract; in the case of an oral contract he must show his right to one. In the one case the contract speaks for itself, and the action is upon the contract, which for the time being is the policy. In the other case the action may be upon the oral contract, but when the making of the contract is denied and performance by the company, therefore, refused, the action may be for damages for the breach of the contract to deliver the policy as of the date orally agreed upon. The right to the policy is not affected by the fire. (Ins. Co. v. Colt, 20 Wall. 560; Lightbody v. North Am. Ins. Co., 23 Wend. 18.)
We may regard this action as one for the recovery of damages consequent upon the breach by the defendant of its contract to issue and deliver the policy, which, if delivered, would have enabled the plaintiff, by complying with its conditions, to secure indemnity for his loss. If the defendant repudiated the contract to issue the policy, it repudiated its conditions, and, therefore, cannot, without showing that it retracted its *Page 300 
repudiation, insist upon the subsequent performance by the insured of any one of them as a condition precedent to his recovery of the damages accruing to him then or thereafter by the completed breach itself. The defendant did not retract the repudiation of the contract, but by its answer repeated and confirmed it. (Shaw v. Republic Life Ins. Co., 69 N.Y. 286;Knickerbocker Life Ins. Co. v. Pendleton, 112 U.S. 696;Meyer v. Knickerbocker Life Ins. Co., 73 N.Y. 516; Robinson
v. Frank, 107 N.Y. 655; Tayloe v. Merchants' Fire Ins. Co.,
9 How. [U.S.] 390; Post v. Ætna Ins. Co., 43 Barb. 351.)
It would be a useless act for the plaintiff to serve proofs of loss in order to charge the defendant with liability under a contract which it repudiated altogether, and to hold otherwise would be to absolve the offender and punish its victim. As the plaintiff did not commence this action until after seven months after the fire, no question arises whether the action for full damages could accrue upon the breach earlier than under the contract.
If we treat the case as if the policy had been issued, it was not within Hobart's power thereafter to waive proofs of loss, because his power was limited to the making of the contract and delivery of the policy, and did not extend to a subsequent waiver of the conditions which the policy imposed upon Hicks. But as his power was complete over the making of the contract and delivery of the policy, it embraced as its necessary incident power to repudiate the oral contract and thereupon to refuse delivery of the policy, and hence his repudiation and refusal, if made, were the acts of the defendant. In Ellis v. Albany Ins. Co. (supra) the court not only so held, but also considered the suggestion, renewed in this case, that such a rule would enable the agent to perpetrate a fraud upon the company by making preliminary contracts, when the company only intended to be bound by writing, and answered it by saying that that was no reason for depriving third persons of the benefit of contracts entered into with the agent. We cannot review the finding that the defendant, *Page 301 
through Hobart, did repudiate the contract and refuse to issue the policy.
The charge of the court placed the waiver of the proofs of loss and the lack of necessity to furnish them upon the same finding of facts by the jury. The court was wrong as to the waiver of the proofs, if plaintiff had no right of recovery except under the policy; but upon the same facts the court was right in saying, if the agent claimed that no contract was made, they were not necessary.
As the jury found the facts which made the service of proofs of loss unnecessary, what was said as to waiver was unimportant, and not reversible error.
It is said that the plaintiff sustained no damages by the defendant's breach of its contract to deliver the policy, because she had her remedy upon the oral contract to insure. It could be said with equal force that she had no remedy upon the oral contract to insure because she had her remedy for damages. Obviously she could stand upon all the causes of action which the facts pleaded permitted, and finally avail herself of the one proved. The form of the policy is fixed by statute, but that simply affects ease of proof, and not the remedy upon the proofs.
It was a disputed question of fact upon the trial whether in the interview between Hobart and Hicks, when the oral contract was made, Hobart agreed to place one policy in the defendant company. Hicks affirmed it, and Hobart denied it, and testified that the name of the defendant was not mentioned. The offer of his further testimony to the effect that he had received instructions from the defendant not to insure the plaintiff was excluded by the court upon plaintiff's objection. The evidence was offered in corroboration of Hobart's testimony, the defendant's theory being that having received such instruction, the presumption followed that Hobart obeyed it, and that the defendant was entitled to cast this presumption into the scale. Hobart did not communicate the instruction to Hicks and thus it could not affect him, unless the circumstance in its nature tended to support Hobart, or *Page 302 
to discredit Hicks. That Hobart received the instruction was immaterial unless he obeyed it. That is not proved by the instruction itself, nor does it tend to prove it.
It may be conceded, as the learned counsel for the appellant insists, with the support of authority, that the presumption is that every man, in his private and official character, does his duty, but this presumption is a shield from attack upon the charge of violation of duty — not a weapon of offense. If his company should sue Hobart for disobedience to its instructions he could rely upon this presumption until the contrary should be proved; but if he should sue his company for some promised reward of obedience the presumption would not avail him; much less can it be used as affirmative evidence against a third person dealing at arm's length against both principal and agent.
In Fitzgerald v. Dressler (7 C.B. [N.S.] 374) A., through a broker, sold seed to C., who, through the same broker, sold the seed, at an advanced price, to D.D. was to pay C. before C. was to pay A.D. sent his clerk to the broker for the delivery order, and the broker took the clerk to A., who gave the order to the clerk on his promise that D. would pay A.A. sued D. The court held that there was no presumption that the clerk told D. that he had made the promise. The case, in principle, is like the one before us.
The judgment should be affirmed, with costs.